Citation Nr: 1518435	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran testified at a March 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

In March 2015, the Veteran filed a claim of service connection for a psychiatric disorder as secondary to his service-connected low back disability and associated radiculopathies.  However, he is already service-connected for such, and so his filing is taken as a claim for increased evaluation.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was most recently examined for evaluation of his lower extremity neurological disabilities in February 2012; he was also seen in December 2011.  At the March 2015 hearing, he reported worsening of his disabilities since that time, and submitted private medical records from September 2012 supporting his allegation.  He has also raised concerns as to the adequacy of the most recent examination, which does appear to lack any clinical description of the disabilities in favor of conclusory statements regarding the severity of the right and left radiculopathies.  This would make application of the rating criteria difficult at best.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Further, VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, the Veteran states that he receives ongoing VA treatment; updated records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete treatment records from the VA Oklahoma City Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the periods of September 2010 to November 2012, and from September 2013 to the present.  

2.  Schedule the Veteran for VA Peripheral Nerves examinations.  The claims folder must be reviewed in conjunction with the examination; if the complete electronic folder is not available to the examiner, relevant documents must be printed and provided for review.

The examiner must describe in detail all current signs, symptoms, and functional impacts of the Veteran's service-connected left and right lower extremity radiculopathies.  Allegations of an altered gait due to neurological symptoms must be specifically addressed.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






